FILED
                              NOT FOR PUBLICATION                           NOV 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DAVID FAUSTINO REVOLORIO-                         No. 09-70993
MARROQUIN,
                                                  Agency No. A098-429-022
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       David Faustino Revolorio-Marroquin, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum and withholding of removal. We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence. INS v. Elias-Zacarias, 502

U.S. 478, 481 n.1 (1992). We deny the petition for review.

      Revolorio-Marroquin contends gang members tried to extort payments from

him and shot him on account of his religion. Substantial evidence supports the

BIA’s conclusion that Revolorio-Marroquin failed to establish gang members were

motivated, even in part, by Revolorio-Marroquin’s religion. See id. (“[t]o reverse

the BIA finding we must find that the evidence not only supports that conclusion,

but compels it”) (emphasis in original); see also Borja v. INS, 175 F.3d 732, 735-

36 (explaining “extortion plus” is necessary to satisfy nexus requirement).

Because he failed to demonstrate that the gang members were or would be

interested in him on account of a protected ground, his asylum and withholding of

removal claims fail.

      PETITION FOR REVIEW DENIED.




                                          2                                   09-70993